Citation Nr: 0325578	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-09 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder other than a scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1976.  These claims initially came before the Board 
of Veterans' Appeals (Board) on appeal from a March 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which 
determined that claims for right knee and left knee disorders 
were not well-grounded.  By a Board decision issued in May 
1999, the claims were remanded for the RO to address whether 
new and material evidence had been submitted to reopen the 
claims.  The claims were returned to the Board in June 2002, 
and were again remanded so the veteran could be afforded a 
hearing before the Board.  The requested hearing was 
conducted in March 2003 before the undersigned Veterans Law 
Judge.

After reviewing the evidence and contentions of record, the 
Board finds that the issues on appeal are most accurately 
stated as reflected on the title page of this decision.


FINDINGS OF FACT

1.  A March 1996 rating decision that denied as not well 
grounded claims of service connection for right and left knee 
disorders is final.  

2.  The evidence associated received since the March 1996 
rating decision, including a medical opinion that the 
veteran's right and left knee disorders may be linked to 
service, bears directly and substantially upon the matter 
under consideration, is neither cumulative nor redundant, and 
must be considered in order to fairly decide the merits of 
this claim.  


CONCLUSION OF LAW

Evidence received subsequent to a final March 1996 rating 
decision denying service connection for a right knee 
disorder, other than a scar, and for a left knee disorder is 
new and material to reopen the claims.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen claims of entitlement to service 
connection for a right knee disorder, other than a service-
connected scar, and for a left knee disorder secondary to the 
right knee disorder.  

Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist.  The law also 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA provides that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  

The VCAA includes a provision governing the effect of 
determinations as to well-groundedness.  Pub. L. No. 106-475 
at § 7.  This provision allowed readjudication without new 
and material evidence of claims denied as not well-grounded 
under the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  However, because the rating 
decision in the veteran's case was issued prior to Morton, 
the denial on the basis that the claim was not well-grounded 
remained final after enactment of the VCAA.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This rule includes amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
relative to the attempt to reopen claims for service 
connection for right and left knee disorders, the claim was 
received prior to August 29, 2001.  Therefore, the revised 
definition of new and material evidence does not apply.

Since the Board's determination, as set out below, is that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for right and 
left knee disorders, this decision is essentially favorable 
to the veteran.  Further, in view of the remand for 
additional development, the Board finds that no further 
discussion is required as to the extent to which the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) applies to this claim or has been 
complied with.  Adjudication of the claim may proceed, 
consistent with the VCAA.

Analysis

Historically, by a rating decision in April 1977, the veteran 
was granted service connection for a scar of the right knee, 
based on evidence in the service medical records that there 
was such a scar on the right knee.  A VA examination was 
conducted in December 1976.  At that time, the veteran 
reported that he hit and cut his knee on a missile launcher.  
He said that the scar did not bother him but that he had 
right knee pain in cold, damp weather.  The examiner 
concluded that the veteran had an asymptomatic scar of the 
right knee.  

By a statement submitted in January 1993, the veteran sought 
an increased evaluation for a right knee disability.  The 
evidence at that time consisted of the veteran's service 
medical records, the report of VA examination conducted in 
December 1976, and a February 1993 letter from a private 
physician, who stated that he had no pertinent treatment 
records.  The claim for an increased evaluation for a scar of 
the right knee was denied in an August 1993 rating decision.  
At that time, service connection was also granted for a scar, 
right leg.  A noncompensable (0 percent) evaluation was 
assigned.  By a rating decision in October 1994, the RO 
denied claims for compensable evaluations for scars of the 
right knee and right leg.  The RO also determined in its 
decision that bilateral knee pain was due to gouty arthritis 
rather than to service-connected disability.

By a statement received in July 1995, the veteran said that 
he required surgery due to knee disabilities.  His statement 
was accepted as a claim of entitlement to service connection 
for right knee and left knee disorders.  By a rating decision 
issued in March 1996, the RO determined that claims for 
service connection for degenerative joint disease, right 
knee, and for a left knee disorder, were not well-grounded.  
The veteran did not disagree with or appeal that decision.  

In November 1997, the veteran submitted a new claim for 
service connection for right and left knee disorders.  In a 
rating decision and issued in January 1998, the RO denied the 
claims.  By a Board decision in May 1999, the Board noted 
that the RO had not addressed whether new and material 
evidence had been submitted to reopen these claims following 
the prior denial.

Although the veteran's claims for service connection for 
right and left knee disorders were denied in 1996, the 
veteran may reopen the claims with new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation, 38 C.F.R. § 3.156, as in effect prior to 
August 2001, does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  It is 
reasonable to require evidence received since the prior final 
denial to "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence is new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, because the VCAA no longer 
requires a well-grounded claim, the portion of the analysis 
in Hodge regarding determination of whether the new and 
material evidence establishes a well-grounded claim has not 
been applied by the Board.  

In a June 1998 statement, the veteran requested further VA 
development of his claim.  In his July 1998 substantive 
appeal, the veteran indicated that his VA physician had told 
him that his right knee disorder was due to the fall with 
injury he sustained in service.

The evidence obtained since the March 1996 rating decision 
includes VA outpatient treatment reports for the veteran, as 
well as the additional statements from the veteran.  
Following the Board's May 1999 Remand, the RO determined that 
the evidence received did not establish that the veteran 
incurred a knee disability, other than a scar, while on 
active duty or that arthritis was diagnosed within one year 
following service separation.  The RO also concluded that 
there was no evidence of any relationship between the 
veteran's military service and his bilateral knee disorders.  

The veteran submitted additional evidence, including lay 
statements from several individuals who indicated that the 
veteran had no knee problems prior to service but he did have 
observable knee problems following his service.  At a 
September 1999 personal hearing, the veteran testified that 
he had continuous and chronic knee problems following 
service.  The RO issued a September 2000 SSOC setting forth 
the determination that there was no new and material evidence 
to reopen the claims for right and left knee disorders.

The evidence associated with the claims file since the 1996 
determination includes statements from the veteran indicating 
that he has been advised by physicians that his current right 
knee disorder is due to injury he sustained in service, and 
that the left knee disorder is due to the additional stress 
on the left leg because of the right leg problems.  Such 
medical evidence, if obtained in writing, would tend to 
support the veteran's claim.  As such, the veteran's 
contention that such evidence is available is new and 
material to reopen the claim.  

The veteran also testified, at his hearing before the Board, 
that he was treated following service on a continuous basis 
during reserve service, and that he believed there additional 
records from reserve service might be available to show 
treatment for a knee disorder proximate to service.  For 
purposes of determining whether new and material evidence has 
been submitted, the veteran's testimony must be accepted as 
credible.  As such, this testimony is new and material 
evidence to reopen the claim.

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as previously discussed, the veteran 
has been notified of the evidence required to substantiate 
the claim, including on the merits.  The reserve service 
records and medical opinions which the veteran has described 
have not been requested or associated with the record.  The 
Board cannot, at this point, adjudicate the reopened claim 
until these records have been obtained or until the duty to 
assist the veteran to obtain the records has been met.  
Therefore, further assistance to the veteran is required 
before the reopened claim may be readjudicated 


ORDER

The claim for service connection for a right knee disorder 
other than a scar of the right knee is reopened; the appeal 
is granted to this extent only.  

The claim for service connection for a left knee disorder is 
reopened; the appeal is granted to this extent only.  


REMAND

The veteran contends that his VA physician at the Alexandria, 
Louisiana VA Medical Center (VAMC) has told him that his knee 
disorders are due to the injuries he sustained in service.  
No report of such opinioin is of record.  Also, although 
periodic examinations conducted during the veteran's reserve 
service are already associated with the claims file, further 
contact to ensure whether any additional reserve clinical 
records are available, and the veteran is informed as other 
types of evidence that might assist him to substantiate his 
claims is in order before a final decision by the Board.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO should inform the veteran of 
the pertinent provisions of the VCAA, 
including the evidence necessary to 
substantiate his claims and the period of 
time to respond.  

2.  The RO should ask the veteran to 
provide more specific information 
identifying his naval reserve service, 
including his last reserve unit.  The RO 
should then request naval reserve 
clinical records from the Naval Reserve 
Personnel Center (NRPC), National 
Personnel Records Center (NPRC), or any 
other locations for records of naval 
reserve service with "RM CB unit #28, 
Gulfport, Mississippi," the USS ACADIA 
or a submarine tender.   

3.  The RO should request that the 
Alexandria, Louisiana, VAMC search for 
any records of treatment of the veteran 
prior to January 1993, and request 
records from any other VA facility 
identified by the veteran for treatment 
of a knee disorder.  The RO should also 
ask the veteran to identify the VA 
physician who provided the opinion, 
referenced in the veteran's July 1998 
statement, that the veteran's knees were 
injured in a fall in service, and request 
any records of treatment from this doctor 
if identified by the veteran.

4.  The RO should request treatment 
records, if any, prior to April 1984 at 
the Carleton and Luke Clinic or by John 
B. Luke, MD, PO Drawer 398, Lecompte, LA  
71346-0398.  (Records from April 1984 to 
November 1993 have already been provided 
by Dr. Luke, and need not be requested.)  

5.  The RO should advise the veteran that 
he may submit or identify alternative 
types of evidence that might be relevant 
to substantiate his claims, including, 
but not limited to additional statements 
of individuals who might have had an 
opportunity to observe symptoms of his 
knee disorders, especially proximate to 
service, individuals who might know when 
he ceased playing basketball or other 
sports and whether knee disorders 
affected those decisions, records or 
reports related to employment, including 
any records of allowances made by an 
employer for a knee disorder, employment 
medical records, statements from 
employers or co-workers, and the like.   

6.  The RO should undertake any other 
appropriate development, and, if 
necessary to decide the claim, the 
veteran should be afforded VA examination 
and opinion to determine the etiology of 
his claimed right and left knee 
disorders.  

7.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and should 
be afforded the applicable period of time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



